Citation Nr: 0829520	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to a 10 percent evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (2007).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1989, January 1990 to February 1991, and from May 2002 to 
January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied service connection for a psychiatric 
disability, a sleep disorder and gastroenteritis, and also 
denied a compensable evaluation under the provisions of 
38 C.F.R. § 3.324.  

During a video conference hearing before the undersigned in 
March 2008, the veteran withdrew his claim for an initial 
compensable evaluation for scar of the right wrist.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The issues of service connection for a psychiatric 
disability, sleep disorder and a compensable rating under the 
provisions of 38 C.F.R. § 3.324 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The veteran's gastrointestinal complaints during service 
resolved without residual disability, and there is no 
competent medical evidence that the veteran has 
gastroenteritis following service. 


CONCLUSIONS OF LAW

Gastroenteritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a letter dated in August 2004, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, VA examination 
reports, and the veteran's testimony at hearings.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting evidence and 
providing testimony.  Thus, the veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes the 
service treatment records and some post-service medical 
records.  The service treatment records disclose that the 
veteran was seen on several occasions between 1989 and 1991 
for complaints relating to gastroenteritis.  An undated 
report, apparently from 2002, reflects a diagnosis of blood 
in stool.  When the veteran was hospitalized in September 
2002, peptic ulcer disease and abdominal pain were listed 
under a summary of injuries.  Prilosec and Flagyl were 
prescribed.  In October 2002, the veteran was seen for a two-
week history of intermittent melena.  He also had abdominal 
pain.  It was noted that he had previously been hospitalized 
during that deployment for dehydration, exhaustion, gastritis 
and to rule out peptic ulcer disease.  The clinical diagnosis 
on a colonoscopy report in October 2002 was Crohn's ileitis 
vs. resolving infectious process.  

On VA registry examination in December 2004, the veteran 
related that he had been treated in service for a suspicion 
of possible Crohn's disease but was diagnosed with 
gastroenteritis.  He asserted that his symptoms of 
gastrointestinal distress were related to being given 
mefloquine, an anti-malarial prophylaxis.  Later that month, 
the veteran related that his gastrointestinal problems had 
improved, but he still had significant urgency to defecate.  
The examiner noted that the veteran was convinced that the 
blood in his stools, described in his military records, was 
due to the reaction to mefloquine.  

The evidence against the veteran's claim includes the service 
treatment records and the findings on a VA examination.  The 
service treatment records reveal that an 
esophagogastroduodenoscopy in October 2002 showed that the 
esophagus, stomach and duodenum were normal.  The final 
diagnoses on a pathology report dated in November 2002 were 
unremarkable small bowel mucosa, benign colonic mucosa with 
lymphoid aggregate and hyperplastic polyp.  

An evaluation of the abdomen on the VA registry examination 
in December 2004 revealed that bowel sounds were present and 
normoactive.  There was no tenderness, masses or organomegaly 
appreciated.  

On VA gastrointestinal examination in March 2005, it was 
noted that the examiner had reviewed the claims folder.  It 
was indicated that the veteran denied nausea, vomiting, 
heartburn or belly pain.  He was on a general diet, and did 
not use over-the-counter antacids.  He admitted to some stool 
urgency beginning about 2003, but this was not accompanied by 
diarrhea or incontinence.  The veteran attributed the onset 
of his symptoms, as well as relief from them, to the use of 
mefloquine, which he said had been prescribed for six to 
eight month period while he was in Afghanistan.  He asserted 
that his symptoms were relieved by November 2002, as he had 
been off mefloquine for about four weeks.  The examiner noted 
that the case was discussed with a physician who believed 
that the signs of excess mefloquine should have subsided 
since he was no longer on the medication, and he was unaware 
of any long-term effects of mefloquine therapy.  It was 
further stated that while polyps were discovered at the time 
of the in-service colonoscopy, they were not likely to be 
related to his being in service and would have occurred 
otherwise.  

The record demonstrates that the veteran's in-service 
gastroenteritis symptoms were acute and transitory and 
resolved without residual disability.  There is no clinical 
evidence that the veteran has had chronic gastroenteritis 
following service.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the existence of any 
gastrointestinal disability.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
for service connection for gastroenteritis.  


ORDER

Service connection for gastroenteritis is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a psychiatric disorder and a sleep disorder, and that a 
compensable evaluation is warranted under the provisions of 
38 C.F.R. § 3.324.  

The Board notes that the veteran has been diagnosed with a 
personality disorder, which is a congenital or developmental 
defect and not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c). 

The record also reveals that the veteran has been diagnosed 
at various times as also suffering from acquired psychiatric 
disorders.  In this regard, an undated report in the service 
treatment records, apparently in 2002, reflects diagnoses 
including acute depression and depressive disorder.  The 
veteran was seen for various complaints in October 2002 and 
it was reported that he was under mission stress.  It was 
indicated that his friends had noted apparent depression, 
with a change in activity and interaction.  Following an 
evaluation, the pertinent assessment was to rule out 
depression.  A post-deployment health assessment in December 
2002 reflects that the veteran denied having any unresolved 
medical problems at that time.  A health provider, following 
an interview/examination of the veteran concluded that a 
mental health referral was not indicated.  

VA outpatient treatment records disclose that the veteran was 
seen in July 2004 for symptoms including depression, 
sleeplessness and hyperstartle response.  He reported being 
treated for exhaustion and dehydration during service.  He 
became tearful when discussing the deaths of children in 
service.  Following an examination, the diagnostic 
impressions were rule out post-traumatic stress disorder 
(PTSD), and rule out adjustment disorder with mixed emotion.  
A PTSD clinical treatment team reviewed the veteran's history 
and complaints later that month.  It was concluded that the 
veteran did not meet the criteria for PTSD, but that he was 
likely suffering from an adjustment disorder with depressed 
mood as he was adjusting to his separation from service.  
Major depressive disorder was diagnosed in January 2005.  
Bipolar disorder was diagnosed in May 2006.

The veteran has been afforded two psychiatric examinations by 
the VA following his discharge from service.  Following a 
March 2005 VA examination, the diagnostic impressions were 
that there was no Axis I diagnosis, and the Axis II diagnosis 
was personality disorder, not otherwise specified with 
schizoid and avoidant traits, per medical record.  The 
examiner specifically commented that the veteran did not 
present with a complete constellation of symptoms to warrant 
an Axis I diagnosis.  Similarly, following the March 2007 VA 
psychiatric examination, a different examiner concluded that 
the veteran had an adjustment disorder with mixed emotion 
that was unrelated to military experiences and a personality 
disorder, not otherwise specified, with histrionic and 
narcissistic traits.  The examiner noted that the veteran 
reported he was depressed and he related all his problems to 
his time in Afghanistan.  She observed that the veteran's 
presentation, as well as his past records, strongly supported 
a personality disorder.  She opined that characterological 
factors contributed to the veteran's ongoing difficulties in 
adjustment, versus anything he experienced in service.  

While the evidence consistently shows the veteran suffers 
from a personality disorder, regulations do permit service 
connection for an acquired psychiatric disability which is 
superimposed upon a personality disorder.  38 C.F.R. § 4.127.  

At this time, the record contains conflicting information, 
with the examining psychologists finding either no Axis I 
diagnosis or a diagnosis of adjustment disorder related to 
his personality disorder, while psychiatrists treating the 
veteran have also diagnosed major depression, bipolar 
disorder, and adjustment disorder.  In light of the record, 
the Board finds that an examination by a Board of 
Psychiatrists is necessary to resolve the claim.  

With respect to the veteran's sleep disorder claim, the Board 
notes that sleep difficulties are a symptom of a psychiatric 
disorder.  To the extent that the veteran suffers from an 
independent sleep disorder, the Board notes that the record 
does not reflect that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), relative to the claims for 
service connection for a sleep disorder.  Moreover, such 
notice was not provided for establishing a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  Such 
can be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice 
letter as to the claims for service 
connection for a sleep disorder and for a 
compensable evaluation under the 
provisions of 38 C.F.R. § 3.324, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, 38 C.F.R. § 3.159, and any 
other applicable legal precedent.  

2.  The veteran should then be accorded a 
VA examination by a Board of Two 
Psychiatrists to determine whether the 
veteran suffers from an acquired 
psychiatric disorder (as opposed to a 
personality disorder) which arose during 
service or is a result of military 
service.  If two psychiatrists cannot 
reasonably be scheduled by the VA Medical 
Center, the Board of Two may consist of 
one psychiatrist and one psychologist.  
The claims folder to include a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
completion of the examination.  All tests 
and studies deemed necessary should be 
conducted.  

The Board of Psychiatrists is requested to 
review the claims file and examine the 
veteran.  The examiners should provide a 
diagnosis for any acquired psychiatric 
disorders present and provide an opinion 
as to whether any such disorder(s) more 
likely, less likely, or at least as likely 
as not (50 percent probability) arose 
during service or are otherwise related to 
his military service.  

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


